   Case: 1:19-cr-00014-MRB Doc #: 35 Filed: 12/11/19 Page: 1 of 7 PAGEID #: 129




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

  UNITED STATES OF AMERICA                          Case No. 1:19CR14

  v.                                                Judge Barrett

  TIMOTHY BRITTON                                   GOVERNMENT’S RESPONSE IN
  a/k/a “Kevin Sanders”                             OPPOSITION TO DEFENDANT’S POST-
                                                    HEARING BRIEF



       The United States submits the following response in opposition to the Defendant’s Post-

Hearing Brief (Doc. 34): following his motion to suppress evidence seized on October 29, 2018.

The stop of the Defendant was reasonable and constitutionally valid. In support of its position, the

United States respectfully submits the following memorandum:

                                                     Respectfully submitted,

                                                     DAVID M. DEVILLERS
                                                     United States Attorney

                                                     s/John Zachary Kessler
                                                     JOHN ZACHARY KESSLER (0090932)
                                                     Special Assistant United States Attorney
                                                     221 East Fourth Street, Suite 400
                                                     Cincinnati, Ohio 45202
                                                     Office: 513-639-2482
                                                     Fax: (513) 684-6385
                                                     E-mail: Zach.Kessler@usdoj.gov
   Case: 1:19-cr-00014-MRB Doc #: 35 Filed: 12/11/19 Page: 2 of 7 PAGEID #: 130




                                        MEMORANDUM

                                         BACKGROUND

       On October 29, 2018 Cincinnati Police Officer Caleb Sarchet, in the West End

neighborhood of Cincinnati, travelled behind the Defendant, Timothy Britton, on Poplar St. for

more than 100 feet as the Defendant approached the intersection at Linn. The officer further

observed that the Defendant did not activate his turn signal until already in that intersection before

turning right onto Linn St. The officer also observed the window tint on the Defendant’s side and

back windows to be excessively dark. After making these observations, the officer stopped the

Defendant for violating Cincinnati Municipal Code § 506-80, which requires that a “signal of

intention to turn or move right or left shall be given continuously during not less than the last 100

feet traveled by the vehicle before turning,” and for excessive window tint, a violation of O.R.C.

§ 4513.241.

       While investigating this traffic stop, the officer noticed a strong odor of marijuana coming

from the Defendant’s motor vehicle. Subsequent search of the motor vehicle yielded discovery of

a firearm, eventually the subject of the indictment in the instant case for violation of 18 U.S.C. §

922(g)(1).

       On June 29, 2019 the Defendant filed a motion to suppress evidence based on his assertion

that the officer lacked probable cause to stop the Defendant’s motor vehicle on the above date. On

November, 20 2019 the Court held a hearing on that matter.

                                           ARGUMENT

       The Court should deny Britton’s Motion to Suppress because his stop was reasonable and

supported by probable cause.



                                              Page 2 of 7
   Case: 1:19-cr-00014-MRB Doc #: 35 Filed: 12/11/19 Page: 3 of 7 PAGEID #: 131




       THE STOP OF BRITTON WAS REASONBLE.

       “A police officer legally may stop a car when he has probable cause to believe that a civil

traffic violation has occurred.” U.S. v. Blair, 524 F.3d 740, 748 (6th Cir. 2008) “Probable cause is

defined as reasonable grounds for belief, supported by less than prima facie proof but more than

mere suspicion.” U.S. v. Jackson, 470 F.3d 299, 306 (6th Cir. 2006)(internal quotation marks

omitted). Probable cause is a “flexible, common sense standard.” U.S. v. Ferguson, 8 F.3d 385,

392 (6th Cir. 1993). It “does not require an actual finding of a violation, rather, a probability or

substantial chance of criminal activity is all that is required. U.S. v. Huff, 630 Fed. Appx. 471, 495

(6th Cir. 2015)(unpublished)(internal quotation marks omitted)(concurring opinion).

       The issue before the court, then, “is whether the officer had an objectively verifiable reason

for pulling over Defendant's [car] in light of the facts and circumstances known to the officer at

the time of the stop.” U.S. v. Huff, 630 Fed. Appx. 471, 496 (6th Cir. 2015)(unpublished)(internal

quotation marks omitted)(concurring opinion). Based on the evidence adduced at the motion

hearing, the government has satisfied this standard.

       1. Officer Sarchet had probable cause to believe the Defendant violated CMC § 506.80.

       CMC § 506.80 requires that drivers intending to turn a motor vehicle not do so without

first “giving an appropriate signal.” The statute is clear that such a signal is “appropriate” when a

driver, intending to turn or move right or left, gives the signal “continuously during not less than

the last 100 feet traveled by the vehicle before turning.” As Officer Sarchet testified at the

suppression hearing, he observed the defendant approach the intersection at Linn and Poplar for

more than one hundred feet before reaching the intersection, and that the defendant did not turn

his signal on until already in that intersection. (TR9) This is a violation of the CMC and the

officer’s observations of the defendant’s actions account for probable cause of the same.


                                              Page 3 of 7
   Case: 1:19-cr-00014-MRB Doc #: 35 Filed: 12/11/19 Page: 4 of 7 PAGEID #: 132




        To refute the above, the Defendant in his brief argues that the one hundred feet of

continuous signaling that CMC § 506.80 requires of a driver intending to turn is not properly

measured from the intersection giving rise to the possibility of a driver’s turn, but the point in fact

of that driver’s actual turn. (See ECF #34—Def’s Brief Page 4). The Defendant contends, with

respect to the above, that to turn with “reasonable safety,” as he sought to do from Poplar onto

Linn, visual obstructions at the intersection obligate that such a maneuver be completed only after

the driver has travelled “past the stop [sign] quite a bit.” (Id.)

        The Defendant argues that, because of this, he was actually required to signal his turn one

hundred feet of prior to where he turned, and not from the location of the intersection itself. This

distinction, however, given the most favorable reading, does not carry the day. For it to even be

relevant, the distance of “quite a bit” would have to itself amount to one hundred feet, or there

would at least need to have been some assertion at some point that it did. In fact, there has never

been such an assertion. Instead, what is on record is the testimony of Officer Sarchet, whom the

Defendant cites as “highly familiar” with this area of Cincinnati (Def’s Brief Page 4) in which he

states that he observed the Defendant on the day in question for more than one hundred feet as he

approached the intersection, and saw that that the Defendant did not active his turn signal until

already in that intersection, or, in any case, “just before it,” a distance he agreed was less than one

hundred feet. (TR 10).

        In support of its position, the Government offered into evidence at the hearing the officer’s

dash camera recording that captured video of the Defendant in the intersection without having first

activated his turn signal. (Gov. Ex. 2). Due to the standard recording operatives of the device, this

brief duration of the Defendant’s time in the intersection is all that the device captured. It is,

though, consistent with the officer’s testimony that the Defendant failed to signal as required for



                                               Page 4 of 7
    Case: 1:19-cr-00014-MRB Doc #: 35 Filed: 12/11/19 Page: 5 of 7 PAGEID #: 133




one hundred feet prior to turning. The Defendant disputes this testimony and what the video

captured, and does so with his own description of what is recorded. (Def’s Brief Page 5). It is there

in his brief for the Court’s discretion. Relevantly, though, in that description the Defendant makes

no claim, nor could he given the scope of evidence at issue, that the video establishes he had in

fact complied with the actual legal requirement for signaling his turn. And despite asserting in his

brief that he did “activate his blinker before turning on Linn Street and did so not less than 100

feet before he turned,” the record contains no such evidence. What it does contain is the officer’s

testimony of his clear-sighted observation of the Defendant’s continuously unsignaled approach

toward the intersection, video evidence of the Defendant’s lack of signal while positioned far fewer

than one hundred feet before that intersection, and the Officer’s further testimonial coordination

of the two. This amounts to probable cause the Defendant violated CMC § 506.80.

         2. Officer Sarchet had probable cause to believe the Defendant violated O.R.C. § 4513.241

         At the suppression hearing, Officer Sarchet testified that at multiple points before he

pulled the Defendant over on the above date, he noticed that the back and side windows of his

car were excessively tinted (TR 18, 19). In addition to the above turn signal violation, the Officer

stopped the Defendant for this violation of ORC § 4513.2411. This statute prohibits tinted glass

“in or on motor vehicle windshields, side windows, sidewings, and rear windows that prevent a

person of normal vision looking into the motor vehicle from seeing or identifying persons or

objects inside the motor vehicle.” This is, in fact, what the officer testified to at the hearing, that

he had difficulty seeing through the back and side windows of the Defendant’s motor vehicle.

(TR 19). The dash camera footage confirms the officer’s description of the windows’ opacity.

(Gov Exh. 2.) The Court can see from review of the above statue that, despite the Defendant’s


1 The Defendant cites the relevant statute as “ORC § 4513.24.” As a point of clarification, the correct statute section
is “4513.241.”

                                                      Page 5 of 7
   Case: 1:19-cr-00014-MRB Doc #: 35 Filed: 12/11/19 Page: 6 of 7 PAGEID #: 134




assertion that “any amount of window tint” can legally be used on the back and rear windows,

Ohio law actually prohibits the sort of tint Officer Sarchet described on the Defendant’s car in

the areas where he described it.

        From there, the Defendant’s assertion that the Officer initiated his traffic stop only for the

turn signal violation is clearly refuted by the record that the Defendant cites in his brief. (Def’s

Brief Page 6). As captured on the above-referenced page 30 of the Transcript, the Officer

testified he used his foot approach toward the Defendant’s car, not as the basis for his stop, but to

confirm his prior appraisal of the Defendant’s window tint made at the same time he observed

the Defendant’s turn signal violation (TR 44).

        As to the Defendant’s contention that it is not possible for someone on the date and at the

time in question and from the distance at issue to observe window tint to be in excess of the

legally prescribed amount, the video evidence adduced by the Government clearly refutes it and

is of course available for the Court’s discretion as well on that point.

        For the foregoing reasons, the Officer had probable cause to stop the Defendant for

violation of ORC § 4513.241 on the day in question.

        3. The Officer’s belief in the law’s he cited violations for was correct.

        The Defendant asserts that an officer who bases a probable cause determination for a stop

on an incorrect belief in what the law is will not have that probable cause sanctified by the good

faith of his belief. This contention is here irrelevant. The Officer’s assertion of what constitutes a

violation of ORC § 4513.241 is correct. In fact, the Defendant misstates the requirements under

it in his brief as cited above. Officer Sarchet thus had probable cause to stop the defendant for

violation of this statute.

                                          CONCLUSION



                                              Page 6 of 7
   Case: 1:19-cr-00014-MRB Doc #: 35 Filed: 12/11/19 Page: 7 of 7 PAGEID #: 135




       For the reasons set forth herein, the United States respectfully requests Britton’s Motion to

Suppress Evidence be denied.

                                                      Respectfully submitted,

                                                      DAVID M. DEVILLERS
                                                      United States Attorney

                                                      s/John Zachary Kessler
                                                      JOHN ZACHARY KESSLER (0090932)
                                                      Special Assistant United States Attorney
                                                      221 East Fourth Street, Suite 400
                                                      Cincinnati, Ohio 45202
                                                      Office: 513-639-2482
                                                      Fax: (513) 684-6385
                                                      E-mail: Zach.Kessler@usdoj.gov

                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Response to Defendant’s Motion to Suppress
(Doc. 34) was filed with the Court’s CM/ECF System this day, December 11, 2019, which
provides electronic notice to all parties.

                                                      s/John Zachary Kessler
                                                      JOHN ZACHARY KESSLER (0090932)
                                                      Special Assistant United States Attorney




                                            Page 7 of 7
